DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11,036,342.


Claim 1 of Instant Application
Claim 28 of U.S. Patent No. 11,036,342
A touch display device comprising: 
a plurality of touch electrodes; 
a plurality of touch lines electrically connected with all or part of the plurality of touch electrodes; 
and a first bridge pattern electrically connecting two adjacent touch electrodes of the plurality of touch electrodes in a first direction, wherein 
the plurality of touch lines and the plurality of touch electrodes are disposed on the same layer or on different layers, wherein 
the first bridge pattern is disposed on a layer different from the plurality of touch electrodes, and wherein 
among the plurality of touch electrodes, an edge of a touch electrode positioned in a corner region .
A touch display device comprising: 
a display panel including a display driving electrode; 
and a touch sensor including a first portion, a second portion, and a third portion, wherein 
the first portion, the second portion, and the third portion are different in size from one another, and wherein 
a first area in which the first portion of the touch sensor overlaps the display driving electrode, a second area in which the second portion of the touch sensor overlaps the display driving electrode, and a third area in which the third portion of the touch sensor overlaps the display driving electrode are different in size from one another, wherein 
the touch sensor comprises a plurality of touch electrodes, the plurality of touch electrodes comprising a 
the corner area comprises four corners, in each of which the first touch electrode having a rounded edge is disposed, wherein 
the touch sensor comprises a plurality of touch electrodes, the plurality of touch electrodes comprising: 
a first touch electrode located in the corner area of the touch sensor; 
a second touch electrode located in the edge area of the touch sensor; 
a third touch electrode located in the inner area of the touch sensor to be electrically connected to the first touch electrode; 
and a fourth touch electrode located in the inner area of the touch 
 further comprising a plurality of touch lines corresponding to and electrically connected to the plurality of touch electrodes, wherein 
the plurality of touch lines comprise a first touch line electrically connected to the first touch electrode and a second touch line electrically connected to the second touch electrode, 
further comprising a first bridge pattern electrically connecting the first touch electrode and the third touch electrode, and wherein 
the first bridge pattern is located on a different layer from the first touch electrode and the third touch electrode, the first touch line is located on a different layer from the first touch electrode and the third touch electrode, and the first touch line and the 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first touch electrode of claim 1 of U.S. Patent No. 11,036,342 to have non-straight line shape and a non-vertical shape such that the first touch electrode would have a rounded edge as disclosed, wherein such modification would have been nothing more than a simple design choice alternative and would have only required a routine skill.


Claim 7 is similarly rejected over claim 28 of U.S. Patent No. 11,036,342.

Claims 2, 3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11,036,342 in view of Na at al. (US 2016/0048248).
As to claim 2 (dependent on 1), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose that among the plurality of touch electrodes, two touch electrodes adjacent in a second direction different from the first direction are integrated.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 and the teachings of Na, such that two touch electrodes adjacent in a second direction different from the first direction were integrated as disclosed by Na, with motivation to reduce resistance and improve RC delay (Na [0010]).
As to claim 3 (dependent on 2), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose that a boundary portion of two touch electrodes adjacent in the second direction different from the first direction among the plurality of touch electrodes is insulated from the first bridge pattern and intersects the first bridge pattern.
In the same field of endeavor, Na discloses touch display device a boundary portion of two touch electrodes adjacent in the second direction different from the first direction among the plurality of touch electrodes (boundary portion of electrodes 501 adjacent in the vertical direction of fig. 15) is insulated from the first bridge pattern and intersects the first bridge pattern (overlapping portion 561 of fig. 16 intersects with 512 of fig. 15 and insulated with insulating layer 600 of fig. 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. 
As to claim 8 (dependent on 1), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose that each of the plurality of touch electrodes is a mesh type electrode metal.
In the same field of endeavor, Na discloses touch display device wherein each of the plurality of touch electrodes is a mesh type electrode metal (mesh electrodes 110 and 210 of fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 and the teachings of Na, such that touch electrodes were provided as disclosed by Na, with motivation to reduce resistance and improve RC delay (Na [0010]).
As to claim 9 (dependent on 1), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose device further comprising at least one dummy metal formed in an area occupied by each of all or a portion of the plurality of touch electrodes, wherein the at least one dummy metal is electrically disconnected from the corresponding touch electrode.
In the same field of endeavor, Na discloses touch display device wherein further comprising at least one dummy metal formed in an area occupied by each of all or a portion of the plurality of touch electrodes (dummy electrodes 400 of fig. 14 [0120]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 and the teachings of Na, such that touch electrodes  and dummy electrodes were provided as disclosed by Na, with motivation to reduce resistance and improve RC delay (Na [0010]).

Claims 4, 5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11,036,342 in view of Lee at al. (US 2018/0095566).
As to claim 4 (dependent on 1), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose that device further comprising a cathode layer and an encapsulation layer positioned on the cathode layer, wherein the plurality of touch electrodes are located on the encapsulation layer.
In the same field of endeavor, Lee discloses touch display device (figs. 2 and 4) wherein device further comprising a cathode layer (126 of fig. 4) and an encapsulation layer (140 of fig. 4) positioned on the cathode layer, wherein the plurality of touch electrodes are located on the encapsulation layer (electrodes 152e and 154e of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 and the teachings of Lee, such that cathode layer and 


As to claim 5 (dependent on 4), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose that device further comprising color filters positioned on the encapsulation layer.
In the same field of endeavor, Lee discloses touch display device (figs. 2 and 4) wherein device further comprising that device further comprising color filters (192 offig.4) positioned on the encapsulation layer (140 of fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 and the teachings of Lee, such that color filter layer and encapsulation layer were disposed as disclosed by Lee, with motivation to simplify fabrication process and reduce cost (Lee [0004]).
As to claim 10 (dependent on 1), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose that device wherein the plurality of touch electrodes include a first touch electrode positioned in a region other than the corner region and a second touch electrode positioned in the corner region, and wherein the first touch electrode and the second touch electrode have different shapes from each other.
In the same field of endeavor, Lee discloses touch display device (figs. 2 and 4) wherein the plurality of touch electrodes include a first touch electrode positioned in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 and the teachings of Lee, such that shape of electrodes was provided as disclosed by Lee, with motivation to simplify fabrication process and reduce cost (Lee [0004]).

Claims 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11,036,342 in view of Lee and Na.
As to claim 6 (dependent on 5), claim 28 of U.S. Patent No. 11,036,342 discloses the touch display device, but does not explicitly disclose each of the plurality of touch electrodes includes a plurality of open areas, and each of the plurality of open areas overlaps one or more color filters.
In the same field of endeavor, Lee discloses touch display device (figs. 2 and 4) wherein device further comprising that device further comprising color filters (192 offig.4) and electrodes positioned to overlap color filter (electrodes 154e of fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 and the teachings of Lee, such that color filter layer and 
Claim 28 of U.S. Patent No. 11,036,342 in view of Lee fails to discloses the plurality of touch electrodes includes a plurality of open areas, and each of the plurality of open areas overlaps one or more color filters.
In the same filed of endeavor, Na discloses touch display device wherein plurality of touch electrodes includes a plurality of open areas (mesh electrodes comprising open areas as shown in fig. 14.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 28 of U.S. Patent No. 11,036,342 in view of Lee and the teachings of Na, such that touch electrodes were provided with open areas as disclosed by Na and each of the plurality of open areas overlapped one or more color filters, with motivation to reduce resistance and improve RC delay (Na [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623